Title: To Thomas Jefferson from William Waller Hening, 10 May 1824
From: Hening, William Waller
To: Jefferson, Thomas


                        Sir,
                        
                            Richmond,
                            May 10. 1824
                    Mr Goodacre, who will present this letter, is the gentleman who has been lecturing on astronomy, with so much deserved applause, both in England and in the United States.—His apparatus is considered, by competent judges, superior to any thing of the kind yet exhibited, for the purpose of illustrating the science, of which he professes to treat; and, I am authorised to say, that if it should be considered a desideratum, at the University of Virginia, he would take great pleasure in accommodating the Visitors, provided an application should be made, in sufficient time, to enable him to replace it, on his return to England.A friend of science himself, the object of Mr Goodacres visit, is to pay his respects to you, who have been the great promoter of the University, to view that stately edifice, and House, passing over to Staunton, to descend the valley to Harpers ferry, in his tour to the north.I am respy yrs
                        Wm W. Hening